Pigott, Jr., P.J., and Green, J. (dissenting).
We respectfully dissent. We conclude that Supreme Court improvidently exercised *833its discretion in granting the motion of HealthNow NY, Inc. (HealthNow) seeking permission to intervene in this personal injury action for the purpose of asserting a subrogation claim. We are in agreement with the other three Departments that the proposed intervention by a health insurance carrier so as to protect any claimed right to reimbursement for insurance payments is premature at this juncture and would place the interests of the insurer in conflict with those of its insured (see Halloran v Don’s 47 W. 44th St. Rest. Corp., 255 AD2d 206 [1998]; Berry v St. Peter’s Hosp. of City of Albany, 250 AD2d 63, 66-68 [1998], lv dismissed 92 NY2d 1045 [1999]; Humbach v Goldstein, 229 AD2d 64, 67-68 [1997], lv dismissed 91 NY2d 921 [1998]). The majority permits such intervention in an effort to protect HealthNow’s claimed interest based upon principles of equitable subrogation. In the majority’s view, permitting such intervention will allow recovery by the insurer for amounts paid for medical care upon a verdict in favor of plaintiffs in this action. However, the collateral offset provisions of CPLR 4545 (c) would apply to any such verdict and would preclude recovery by plaintiffs of any medical payments made by HealthNow. Plaintiffs, instead, would recover the health insurance premiums of Ronald Omiatek (plaintiff) “for the two-year period immediately preceding the accrual of [the] action and ... an amount equal to the projected future cost to the plaintiff of maintaining such benefits” (CPLR 4545 [a]). The logical extension of the majority’s holding is to render the collateral source offset provision of CPLR 4545 (c) inapplicable upon a verdict in plaintiffs’ favor, which is contrary to the intent of the Legislature (see Humbach, 229 AD2d at 67-68). In sum, we conclude that the majority’s holding impermissibly circumvents, and indeed may render meaningless, the collateral offset provisions of CPLR 4545 (c).
Thus, we would reverse the order and deny HealthNow’s motion. Present—Pigott, Jr., EJ., Green, Pine, Hurlbutt and Scudder, JJ.